DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 08 November 2021 has been entered. The following is in reply to the Amendments and Arguments.
Claims amended: 1, 5-9, 13, 14, 17
Claims cancelled: 2-4, 10-12, 15, 16, 18-23
Claims added: none
Claims currently pending: 1, 5-9, 13, 14, 17
Response to Arguments
Applicant argues that the amendments to the claims that narrow the claims to "advertising impression" data and were made with respect to the Nagla reference alone are moot in view of the new grounds of rejection presented herein which were necessitated by Applicant's amendments to the claims. Examiner notes that the newly applied Manning reference, in combination with Nagla, is presented herein and was necessitated by Applicant's amendments to the claims.
Applicant's remaining remarks with respect to the other active claims are reliant upon the argument addressed above involving the newly amended claim language and are therefore also moot in view of the new grounds of rejection presented herein which were necessitated by Applicant's amendments to the claims.
All other arguments have been considered and are not persuasive or are believed to have been addressed and therefore moot in view of the new grounds of rejection below.
Double Patenting
Claim 1, 5-8, 9, 13, 14, and 17 of this application is patentably indistinct from claim 1, 4-9, 11, and 15-17 of Application No. 16/434159. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-8, 9, 13, 14, and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-9, 11, and 15-17 of copending Application No. 16/434159 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application reference "a storage, connected to said decentralized verification system, to store the matched transaction data, the unmatched transaction data, and said validity determination" whereas the reference application simply splits this storage into private and public storage areas.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
A Note on the Format of the Prior Art Rejections
The prior art rejections below contain strikethrough markings of the limitations (e.g. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagla et al. (Pub. #: US 2018/0075527 A1) in view of Manning et al. (Pub. #: US 2018/0308134 A1).
Claim 1:
Note: the phrase "advertising impression" is repeated numerous times in the claims, but is not demarcated with strike-through text to aid in legibility, but this aspect of the claimed invention is addressed in the prose discussion at the end of the grounds of rejection below.
A decentralized analytics system comprising: a plurality of advertising impression data sources; a decentralized advertising impression verification system comprising a plurality of processing nodes; a routing system, connected to said plurality of data sources and said decentralized verification system, for routing respective advertising impression data associated with an advertising impression from each of said plurality of data sources to said decentralized advertising impression verification system; 
(Nagla: Figure 3, 0088, 0114: a credit score platform 300 maintaining a distributed ledger of nodes (decentralized analytics/verification system) includes interface unit 322 (routing system for routing) receiving credit data (transaction data) from multiple data sources 308)
wherein said decentralized advertising impression verification system compares the advertising impression data to identify matched advertising impression data and unmatched advertising impression data;
(Nagla: 0115, where data for a "first transaction" is compared in 0137-0139)
wherein said decentralized advertising impression verification system determines from the matched advertising impression data and the unmatched advertising impression data, via a consensus protocol among said plurality of processing nodes, a validity determination for said advertising impression;
(Nagla: "[0154] In this example, logic that may be utilized to increase the blockchain's resilience to tampering may include 'majority consensus rules', where a validation may be based on the integrity of a 'longest' blockchain; crossvalidation by multiple nodes to authorize an activity to modify the blockchain; using suitable encryption and cryptographic techniques ( e.g., public/private key pairs, hashing, 'proof of work' generation); among others. For example, if a new 'block' being proposed by one of the entities does not conform to one or more rules and/or 
and a storage, connected to said decentralized verification system, to store the matched transaction data, the unmatched transaction data, and said validity determination.
(Nagla: 0115, 0163)
Nagla teaches validation of transaction data using a plurality of processing nodes and a blockchain data structure as detailed above. Nagla does not appear to specify the application of this technology to the validation of "advertising impression" data. However, Manning teaches the use of a technique of utilizing a blockchain with multiple advertising impression validators to verify the validity of advertising impressions in at least Figure 18 and 0252-0259.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the blockchain transaction validation via a consensus protocol taught by Nagla by applying such technology to advertising impression data as taught by Manning. Motivation to perform advertising impression sales and verification via a block chain comes from the need to "quickly and efficiently" sell advertising impressions in "an open distributed fashion" (Manning: 0013).
Claim 5:
further comprising an aggregator interposed between said decentralized verification system and said storage.
(Nagla: "[0081] The ledger may be maintained through, for example, a 'distributed network system', the distributed system providing decentralized control and storage of the ledger at the one or more entities (which may be considered 'nodes' of the system). The number of 'nodes' may be fixed or vary with time, and increasing or decreasing the number of 'nodes' may impact the performance and/or security of the system. The ledger copies stored and maintained at each 'node' provide cross-validation with one another in the event of conflicts between ledgers, and various cryptographic and/or hashing algorithms may be utilized during the generation, updating, deletion, linking, etc., of ledger entries such that ledger entries have increased resiliency to unauthorized tampering or modification.")
Claim 6:
wherein said routing system further comprises a relayer.
(Nagla: 0080-0082, 0195)
Claim 7:
wherein said plurality of data sources includes an advertiser and a publisher.
(Nagla: "[0114] Interface unit 322 receives credit data from multiple data sources 308 to generate blocks stored in blockchain storage 304. Example data sources 308 include third financial institutions, retailers, social networking platforms, insurers, educational institutions, credit bureaus, credit services, telecommunications companies, and other third party services that collect information on individuals that may be directly or indirectly relevant to the creditworthiness of an individual. For example, a social network platform may provide social data relating to a peer group that may be relevant to the creditworthiness of an individual in addition to financial data relating to the individual.")
Claim 8:
wherein said plurality of data sources includes a demand side platform and a supply side platform.
(Nagla: "[0114] Interface unit 322 receives credit data from multiple data sources 308 to generate blocks stored in blockchain storage 304. Example data sources 308 include third financial institutions, retailers, social networking platforms, insurers, educational institutions, credit bureaus, credit services, telecommunications companies, and other third party services that collect information on individuals that may be directly or indirectly relevant to the creditworthiness of an individual. For example, a social network platform may provide social data relating to a peer group that may be relevant to the creditworthiness of an individual in addition to financial data relating to the individual.")
Claim(s) 9, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagla et al. (Pub. #: US 2018/0075527 A1) in view of Manning et al. (Pub. #: US 2018/0308134 A1) in view of "Consistent hashing and random trees: distributed caching protocols for relieving hot spots on the World Wide Web" (This non-patent literature will herein be referred to as Karger). 
Claim 9:
Note: the phrase "advertising impression" is repeated numerous times in the claims, but is not demarcated with strike-through text to aid in legibility, but this aspect of the claimed invention is addressed in the prose discussion at the end of the grounds of rejection below.
A decentralized analytics processing method comprising the steps of: routing respective advertising impression transaction data associated with an advertising impression from each of a plurality of advertising impression data sources to a decentralized verification system; comprising a plurality of decentralized processing resources, 
(Nagla: Figure 3, 0088, 00114: a credit score platform 300 maintaining a distributed ledger of nodes (decentralized analytics/verification system) includes interface unite 322 (routing system for routing) receiving credit data (transaction data) from multiple data sources 308)
comparing advertising impression data with said plurality of decentralized processing resources to identify at least one of matched advertising impression data and unmatched data; and storing at least one of the matched transaction data and unmatched transaction data.
(Nagla: 0115, where data for a "first transaction" is compared in 0137-0139, 0163)
determining from the matched advertising impression data and the unmatched advertising impression data, via a consensus protocol among said plurality of decentralized processing resources, a validity determination for said advertising impression;
(Nagla: "[0154] In this example, logic that may be utilized to increase the blockchain's resilience to tampering may include 'majority consensus rules', where a validation may be based on the integrity of a 'longest' blockchain; crossvalidation by multiple nodes to authorize an activity to modify the blockchain; using suitable encryption and cryptographic techniques ( e.g., public/private key pairs, hashing, 'proof of work' generation); among others. For example, if a new 'block' being proposed by one of the entities does not conform to one or more rules and/or requirements, the block may be rejected and/or subject to further scrutiny before it can be accepted and properly inserted into the blockchain.", 0159, 0192)

(Nagla: 0115, 0163)
Nagla teaches load balancing in at least 0222. Nagla does not appear to specify "utilizing consistent hashing of the transaction data to select at least one of said plurality of decentralized processing resources for processing of the transaction data". However, Karger teaches a technique of "consistent hashing" in order to even the load across disparate servers in a multi-server system in at least Section 4 and Section 9.
It would have been obvious to one of ordinary skill in the art to apply the load-balancing technique of consistent hashing as taught by Karger to the system of Nagla. Motivation to do so comes from the applicability of load balancing techniques to distributing information in a variety of systems (Karger: Section 9).
Nagla teaches validation of transaction data using a plurality of processing nodes and a blockchain data structure as detailed above. Nagla does not appear to specify the application of this technology to the validation of "advertising impression" data. However, Manning teaches the use of a technique of utilizing a blockchain with multiple advertising impression validators to verify the validity of advertising impressions in at least Figure 18 and 0252-0259.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the blockchain transaction validation via a consensus protocol taught by Nagla by applying such technology to advertising impression data as taught by Manning. Motivation to perform advertising impression sales and verification via a block chain comes from the need to "quickly and efficiently" sell advertising impressions in "an open distributed fashion" (Manning: 0013).
Claim 13:
wherein the step of storing comprises storing a hash of the transaction data in a blockchain data structure.
(Nagla: 0115, 0163)
Claim(s) 14, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagla et al. (Pub. #: US 2018/0075527 A1)  in view of Manning et al. (Pub. #: US 2018/0308134 A1) in view of "Consistent hashing and random trees: distributed caching protocols for relieving hot spots on the World Wide Web" (This non-patent literature will herein be referred to as Karger) in view of Carter et al. (Pub. #:US 9,509,690 B2).
Claim 14:
Nagla does not appear to specify the transaction data includes at least one of a campaign identifier, and an advertising impression. However, Carter teaches transaction data that includes a session identifier, a campaign identifier and an advertising impression value including a unique user ID to authenticate future sessions in at least Col. 23, Ll. 48-54.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Nagla to include the more detailed transaction data as taught by Carter. Motivation to do so comes from the advantage of recording additional data that can be used to authenticate future sessions.
Claim 17:
Nagla does not appear to specify the proof is a zero-knowledge proof. However, Carter teaches a proof of the zero-knowledge type in at least Col. 19, Ll. 46-54.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Nagla with the use of zero-knowledge proofs as taught by Carter. Motivation to do so comes from the advantage of enabling a client to prove to the server that the client possesses information sufficient to authenticate the client and/or prove human-originations, without having to show or provide the information to the server (Carter: Col. 19, Ll. 46-54).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT SNIDER whose telephone number is (571)272-9604. The examiner can normally be reached M-W: 9:00-4:30 Mountain (11:00-6:30 Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S/Examiner, Art Unit 3688                                                                                                                                                                                                        
/MICHAEL BEKERMAN/Primary Examiner, Art Unit 3621